Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1-6, 8, 11-19, and 21-24 are pending are pending for prosecution.
Claims 7, 9-10, and 20 have been cancelled.
Claims 21-24 are added new.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email by Attorney Nidhi Bansal (Registration No. 80,021) after a telephone interview on 12/06/2021.
IN THE CLAIMS

1.	(Currently Amended) A data transmission method, comprising:
obtaining a plurality of first data packets from different Media Access Control (MAC) clients, wherein the different MAC clients are enabled to receive respective second data packets over respective flexible Ethernet (FlexE) virtual links; 

sending, over a shared FlexE virtual link by the respective FlexE clients corresponding to the MAC clients, the first data packets to a transmit end associated with the second data packets; 
generating a corresponding flow control frame for at least one of the MAC clients whose physical data receiving port is congested when detecting that a first physical data receiving port that corresponds to a first MAC client of the MAC clients is congested; 
obtaining, for each flow control frame of a plurality of flow control frames, identification information that differentiates a second MAC client that corresponds to a second flow control frame from other MAC clients at the transmit end; 
writing the identification information into the second flow control frame; and
sending the corresponding flow control frame to the transmit end over the shared FlexE virtual link 



2.	(Currently Amended) The data transmission method of claim 1, further comprising determining the shared FlexE virtual link based on second identification information of a first MAC client of the different MAC clients and a correspondence between a MAC client identifier and a virtual link identifier, wherein the second identification information of the first MAC client is part of the first data packets.

3.	(Currently Amended) The data transmission method of claim 2, wherein the second identification information comprises at least one of an identifier of a service flow associated with the first data packets, an Internet Protocol (IP) address, or a Multiprotocol Label Switching (MPLS) identifier.

4. – 5. (Cancelled) 

6.	(Currently Amended) The data transmission method of claim [[5]] 1, wherein the 

7.	(Cancelled) 

8.	(Previously Presented) A data transmission method, comprising:
receiving, over a shared flexible Ethernet (FlexE) virtual link that corresponds to different Media Access Control (MAC) clients, first data packets that correspond to the different MAC clients; 
distributing the first data packets to a first MAC client of the MAC clients based on first identification information of the first MAC clients that is part of the first data packets;
receiving a flow control frame over the shared FlexE virtual link;
obtaining second identification information that is part of the flow control frame, wherein the second identification information differentiates a second MAC client that corresponds to the flow control frame among the MAC clients; 
restoring a value of a field occupied by the second identification information in the flow control frame to a preset default value; and
distributing, based on the second identification information, the flow control frame to a flow control apparatus that corresponds to the second MAC client.

9.- 10.	(Cancelled) 

11.	(Previously Presented) The data transmission method of claim 8, wherein the second identification information comprises an identifier of the flow control apparatus.

12.	(Previously Presented) The data transmission method of claim 8, wherein the first identification information comprises at least one of an identifier of a service flow to which at least one the first data packet belongs, an Internet Protocol (IP) address, or a Multiprotocol Label Switching (MPLS) identifier.

13.	(Currently Amended) A data transmission device, comprising:
a memory comprising instructions; and
a processor coupled to the memory and configured to execute the instructions, wherein the instructions cause the processor to be configured to: 
obtain a plurality of first data packets from a plurality of Media Access Control (MAC) clients, wherein the different MAC clients are enabled to receive respective second data packets over respective flexible Ethernet (FlexE) virtual links; 
convert the first data packets into respective FlexE clients based on a 64B/66B code block format; [[and]] 
send, over a shared FlexE virtual link by the respective FlexE clients corresponding to the MAC clients, the first data packets to a transmit end associated with the second data packets;
generate a corresponding flow control frame for at least one of the MAC clients whose physical data receiving port is congested when detecting that a first physical data receiving port that corresponds to a first MAC client of the MAC clients is congested;
obtain, for each flow control frame of a plurality of flow control frames, identification information that differentiates a second MAC client that corresponds to a second flow control frame from other MAC clients at the transmit end;
write the identification information into the second flow control frame; and
send the corresponding flow control frame to the transmit end over the shared FlexE virtual link



14.	(Previously Presented) The data transmission device of claim 13, wherein the data transmission device comprises a router or a switch.

15.	(Currently Amended) The data transmission device of claim 13, wherein the instructions further cause the processor to be configured to determine the shared FlexE virtual link based on second identification information of a first MAC client of the different MAC clients and a correspondence between a MAC client identifier and a virtual link identifier, and wherein the second identification information of the first MAC client is part of the first data packets.

16.	(Currently Amended) The data transmission device of claim 15, wherein the second identification information comprises at least one of an identifier of a service flow associated with the first data packets, an Internet Protocol (IP) address, or a Multiprotocol Label Switching (MPLS) identifier.

17. -18.  (Cancelled) 

19.	(Currently Amended) The data transmission device of claim [[18]] 13, wherein the 

20.	(Cancelled) 

21. 	(Previously Presented) The data transmission device of claim 19, wherein the flow control apparatus is further configured to parse content of the PAUSE frame to extract a control parameter from the PAUSE frame.

22. 	(Previously Presented) The data transmission device of claim 19, wherein the identifier comprises a port number.

23. 	(Previously Presented) The data transmission method of claim 6, wherein the flow control apparatus is further configured to parse content of the PAUSE frame to extract a control parameter from the PAUSE frame.

24. 	(Previously Presented) The data transmission method of claim 6, wherein the identifier comprises a port number.

25. 	(New) The data transmission method of claim 1, further comprising generating, for each of the MAC clients whose corresponding physical data receiving port is congested, a PAUSE frame when priority-based flow control (PFC) is not enabled for a priority of a second data packet of the second data packets received by a MAC client of the MAC clients whose second physical data receiving port is congested.

26. 	(New) The data transmission method of claim 1, further comprising generating, for each of the MAC clients whose corresponding physical data receiving port is congested, a PFC frame when PFC is enabled for the priority of the second data packet received by the MAC client whose second physical data receiving port is congested.

27. 	(New) The data transmission device of claim 13, wherein the instructions further cause the processor to be configured to generate, for each of the MAC clients whose corresponding physical data receiving port is congested, a PAUSE frame when priority-based flow control (PFC) is not enabled for a priority of a second data packet of the second data packets received by a MAC client of the MAC clients whose second physical data receiving port is congested.
 
28. 	(New) The data transmission device of claim 13, wherein the instructions further cause the processor to be configured to generate, for each of the MAC clients whose corresponding physical data receiving port is congested, a PFC frame when PFC is enabled for the priority of the second data packet received by the MAC client whose second physical data receiving port is congested.


Allowable Subject Matter
Claims 1-3, 6, 8, 11-16, 19 and 21-28 are allowed.
Claims 4-5, 7, 9-10, 17-18 and 20 have been cancelled.
Claims 25-28 have been added new.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to data transmission device and methods for implementing flexible Ethernet (FlexE) data transmission in an upstream/downstream asymmetric manner for communication with data packets between different Media Access Control (MAC) clients properly using bandwidth resources during FlexE upstream data transmission while providing services for asymmetric traffic by effectively preventing frame loss in the case of port congestion, ensuring efficient and stable running of a user network.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a data transmission method, comprising a particular combination of elements, specifically “obtaining, for each flow control frame of a plurality of flow control frames, identification information that differentiates a second MAC client that corresponds to a second flow control frame from other MAC clients at the transmit end; writing the identification information into the second flow control frame; and sending the corresponding flow control frame to the transmit end over the shared FlexE virtual link.”

Independent claim 13 has similar feature as in claim 1.

Applicant’s independent claim 8 recites, inter alia, a data transmission method, comprising a particular combination of elements, specifically “receiving a flow control frame over the shared FlexE virtual link; obtaining second identification information that is part of the flow control frame, wherein the second identification information differentiates a second MAC client that corresponds to the flow control frame among the MAC clients; restoring a value of a field occupied by the second identification information in the flow control frame to a preset default value; and distributing, based on the second identification information, the flow control frame to a flow control apparatus that corresponds to the second MAC client.”

Prior art, CAO (US20160323164, of record), GAREAU (US20170005742, of record), JINNO (Elastic Optical Networking: Roles and Benefits in Beyond 100-Gb/s Era, of record) and OIF (IA # OIF-FLEXE-01.0, of record) do not disclose the above cited limitations of amended claim 1 and claim 8.
Prior art, KADAMBI (US9036643, of record, Col 5 Line 9 – Col 6 Line 65) discloses for each flow control frame identification information at the transmit end; writing the identification information into the second flow control frame; and sending the corresponding flow control frame to the transmit end over the shared FlexE virtual link. However, KADAMBI does not disclose “obtaining, for each flow control frame of a plurality of flow control frames, identification information that differentiates a second MAC client that corresponds to a second flow control frame from other MAC clients at the transmit end …”, as required by claim 1, or “receiving a flow control frame over the shared FlexE virtual link; obtaining second identification information that is part of the flow control frame, …; restoring a value of a field occupied by the second identification information in the flow control frame to a preset default value, ….”.

As best understood, the data transmission device of claim 13, comprising a memory comprising instructions; and a processor coupled to the memory and configured to execute the instructions, describes a structure.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 8 and 13 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 8 and 13 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, claims 1, 8 and 13 are allowed.
Dependent claims 2-3, 6, 11-12, 14-16, 19 and 21-28 being dependent on independent claims 1, 8 and 13, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prakash et al. (US20170201323), describing MULTILAYER RESOURCE MANAGEMENT AND ARBITRATION IN TRANSPORT NETWORKS, [0046-0047, 0055]
Shanley et al. (US20050174941), describing Methods and apparatus for controlling the flow of multiple signal sources over a single full duplex ethernet link, Fig. 7,  [Abstract, 0005, 0015, 0030-0033, 0038]
Wu et al. (US20150023158), describing SYSTEMS AND METHODS FOR FLOW CONTROL AND QUALITY OF SERVICE, [0007, 0031, 0035, 0077-0078]
Ji et al. (US20190349311), describing Method and Apparatus for Transmitting Service Flow Based on Flexible Ethernet, and Communication System, [0007, 0031, 0035, 0077-0078]
Linville et al. (US7002911), describing Flow control mechanism, [Abstract, Col 2 Line 39-Col 3 Line 32]
Feuerstraeter et al. (US20030123393), describing Method and apparatus for priority based flow control in an ethernet architecture, [0018, 0041-0044]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413